Citation Nr: 1138394	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-40 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether the effective date of June 1, 2008, for the addition of the Veteran's second spouse, S.A.F. and his stepdaughter, J.M.S., as dependents of the Veteran was properly assigned.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel
INTRODUCTION

The Veteran had active service from May 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a February and March 2009 decisions of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified at a Travel Board hearing before the undersigned at the RO  


FINDINGS OF FACT

1.  The Veteran married his first spouse, J.M.F., in June 1973; the divorced in July 2003.

2.  The Veteran thereafter married his second spouse, S.A.F., in September 2003; her daughter J.M.S. became the stepdaughter of the Veteran as of that date.  

3.  There is credible evidence that the Veteran notified VA of his change in dependency status (which occurred in September 2003) in September 2003.  


CONCLUSIONS OF LAW

1.  The Veteran's dependent spouse, J.M.F., was properly removed from his compensation award effective August 1, 2003.  38 U.S.C.A. § 5112(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.500 (2011).

2.  An earlier effective date of October 1, 2003, for the addition of S.A.F. as the Veteran's dependent spouse and her daughter J.M.S. as the Veteran's dependent stepdaughter is warranted.  38 U.S.C.A. §§ 5107 (b), 5111, 5112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400, 3.401, 3.500, 3.501 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran's claim is being granted in this case.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 per centum or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The statute further provides that the effective date of the award of any benefit or any increase therein by reason of marriage or the birth or adoption of a child shall be the date of such event if proof of such event is received by the Secretary within one year from the date of marriage, birth, or adoption.  38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the effective date for additional compensation or pension for dependents that the effective date will be: (1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of a veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.  (2)  Date dependency arises.  (3)  Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  (4)  Date of commencement of veteran's award. 38 C.F.R. § 3.401(b).

Pursuant to provisions of law governing the initiation of payments of benefit awards, the payment of increased compensation due to an added dependent shall commence on the first day of the calendar month immediately following the month in which the award became effective.  38 C.F.R. § 3.31.

The Veteran married his first spouse, J.M.F., in June 1973.  They had several children together.  In January 1977, the Veteran was awarded service connection for back and right clavicle disabilities.  The Veteran was awarded additional benefits for his dependents.  Over the years, he was informed by VA of the necessity to promptly report any changes in his dependency status.  The record reflects that he did in fact report various changes, such as school attendance.  He also regularly reported the status of who were his dependents.  There is no evidence that he failed in his duty to promptly notify VA of changes in his dependency status.  In June 2000, he reported the status of his dependents.  Thereafter, there is no correspondence contained in the claims file regarding his dependents until May 2008. 

In July 2003, the Veteran and his first spouse divorced.  The Veteran thereafter married his second spouse, S.A.F., in September 2003; her daughter J.M.S. became the stepdaughter of the Veteran as of that date.  There is no dispute over that change in marital and dependency status.  When the May 2008 dependency form was received, VA sent the Veteran a letter requesting documentary evidence, in pertinent part, of his divorce from his first wife, marriage to his second wife, and regarding his stepdaughter.  The Veteran provided the pertinent information, including divorce and marriage decrees and information regarding his stepdaughter.  

Thereafter, VA removed his first wife from his compensation award, originally as of July 1, 2000, but then from August 1, 2003, the first day of the month following the month when their divorce was final.  The Veteran's second wife and stepdaughter were added as of June 1, 2008, the first day of the month following the May 2008 report of the change in dependency status.  

The Veteran and his second wife maintain that he did in fact notify VA of the change in his dependency status when it first occurred.  The Veteran, in written and oral testimony, indicated that he changed his address at the same time so that his payments from VA would be forwarded which they were.  His wife reported that she mailed the information to VA.  He stated that he looked for any changes in his payments, but was not put on notice when there was no change, since his divorce and remarriage were so close in time.  He thought that the addition of a stepdaughter offset the short period when he was not married with regard to the amount of monies received.  

First, since the Veteran and his first wife divorced in July 2003, her removal from his award was proper.  The law and regulations provide that the dependent spouse be removed from the Veteran's compensation award effective the last day of the month in which the divorce occurred.  See 38 U.S.C.A. § 5112 and 38 C.F.R. §§ 3.500 and 3.501.  Since they divorced in July 2003, she was no longer on the award the first day of the following month.  The Board finds that the establishment of an effective date of August 1, 2003, for the removal of J.M.F. from the compensation award is appropriate and proper.

Thereafter,  the Veteran became potentially entitled to compensation for S.A.F. and J.M.S., as a dependent spouse and dependent stepdaughter, respectively, when the Veteran and S.A.F. married in September 2003 and they all resided together.  However, the RO denied the claim on the basis that VA did not receive notice of the marriage at that time, but rather in May 2008, making the effective date June 1, 2008, the first day of the month following that notice.  See 38 C.F.R. § 3.31.

The decision herein hinges on the credibility of the Veteran and his current wife since the claims file does not contain the claimed first notice of the change in dependency status, purportedly sent in September 2003.  A review of the overall records, as noted above, shows that the Veteran was previously forthcoming and responsive regarding his changes in dependency status and his notice of his dependents.  Given the short span of time between the divorce and remarriage and the fact that he was also adding a stepdaughter to his award, it was to his advantage to timely notify VA of the change in dependency status, as his alleges.  The Board finds that the Veteran and his wife presented credible lay evidence that the Veteran notified VA of his change in dependency status in September 2003, following his remarriage.  Taking into consideration his past history of being truthful and responsive to VA regarding his dependents, this tends to show that the Veteran sent the notice, as he states.  The Board must afford the Veteran any reasonable doubt and is doing so in this case.  38 U.S.C.A. § 5107(b).  As such, an effective date of October 1, 2003, for the addition of the Veteran's second spouse, S.A.F. and his stepdaughter, J.M.S., as dependents of the Veteran, is warranted.  


ORDER

An effective date of October 1, 2003, for the addition of the Veteran's second spouse, S.A.F. and his stepdaughter, J.M.S., as dependents of the Veteran, is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


